Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 25, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00741-CV



                    IN RE SCOTT M. CLEARMAN, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               Probate Court No. 1
                              Harris County, Texas
                          Trial Court Cause No. 461,672

                         MEMORANDUM OPINION

      Relator Scott M. Clearman filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the presiding judge of Probate Court No. 1 of Harris
County to vacate the July 10, 2018 order denying relator’s motion to quash and for
protection and the August 2, 2018 order denying relator’s motion for
reconsideration.

      On April 18, 2019, relator advised this court that the parties had settled the
matter. Relator’s request for relief in the petition for writ of mandamus is now moot.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.
We lift the stay entered on August 29, 2018.


                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                          2